Citation Nr: 1606848	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-47 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010, January 2012, and August 2014 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a noncompensable rating for bilateral hearing loss.  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran's claim of service connection for an acquired psychiatric disability was previously characterized as service connection for PTSD.  However, as the record includes several psychiatric diagnoses, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board notes that the Veteran had previously appealed a July 2004 denial of service connection for a skin disability, an October 2006 denial of service connection for Raynaud's disease, and a March 2013 denial of service connection for mycosis fungoides/non-Hodgkin's lymphoma.  However, service connection for Raynaud's disease was granted in March 2011, and after August 2004 and April 2013 statements of the case (SOCs) were issued for the other two appeals, the Veteran did not timely perfect them.  Therefore, those matters were not perfected and are no longer on appeal.

The issue of service connection for an acquired psychiatric disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A current diagnosis for ischemic heart disease (IHD) is not shown.

2.  At no point during the period on appeal is the Veteran shown to have a hearing acuity greater than II in the left ear or greater than I in the right ear.


CONCLUSIONS OF LAW

1.  Service connection for IHD, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims seeking service connection for IHD and a higher rating for bilateral hearing loss, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice-that is, the type of evidence needed to substantiate the claim (i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and general notice regarding how disability ratings and effective dates are assigned).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in January 2011, February 2011, and July 2014, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  Moreover, the Veteran filed his increased rating claim as a Fully Developed Claim (FDC), which includes the required notice described above.  These matters were most recently readjudicated in the March 2015 supplemental statement of the case (SSOC).  During the October 2015 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issue on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Although the Board recognizes that additional records are being sought in the remand portion below, such records are relevant solely to the Veteran's PTSD claim, and do not bear upon the matters being adjudicated on the merits at this time.  The record shows the Veteran has also sought a significant amount of private treatment for his claimed disabilities; to the extent that any records of such treatment are not in the record, the Board reminds the Veteran that it is ultimately his duty to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Notably, the Veteran has had ample opportunity to respond and supplement the record and has not alleged that any pertinent evidence remains outstanding.

VA examinations were conducted in conjunction with the claims being adjudicated in February 2011, August 2011, and August 2014.  Together, the Board finds these reports reflect consideration of the relevant medical evidence and include sufficient rationale to support all medical opinions provided therein.  The August 2014 VA examination report also describes the level of impairment and functional impact of the Veteran's bilateral hearing loss in sufficient detail to allow for analysis under the applicable rating criteria.  The Veteran has not alleged that his bilateral hearing loss has become worse since the most recent August 2014 VA audiological examination.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Heart disability

The Veteran contends that he currently has an IHD that is related to herbicide exposure in Vietnam.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be awarded if a chronic disease, such as cardiovascular-renal disease, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain diseases, such as ischemic heart disease (which includes atherosclerotic heart disease such as coronary artery disease), may be service connected on a presumptive basis if manifested in a Veteran exposed to herbicide agents during service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2) ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents.  38 U.S.C.A. § 1116(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

STRs and personnel records the Veteran submitted confirm he was stationed at Tuy Hoa Air Base in Vietnam.  Therefore, herbicide exposure is presumed.  Subsequent STRs are silent as to any complaints, treatment, or diagnoses related to a heart disability.  At separation examination, no abnormalities were noted.

Postservice private treatment records show the Veteran underwent a computed tomography (CT) scan in January 2003 which indicated extensive evidence of coronary calcium and atherosclerosis.  A subsequent record notes CT scans showed a calcium score of 450, but no diagnosis was indicated either then or on February 2003 follow-up evaluation.  In April 2003, the Veteran was privately diagnosed with "coronary calcium."  An undated private problem list notes the Veteran as positive for heart disease.  In April 2004, the Veteran was privately diagnosed with asymptomatic coronary artery disease with a normal stress test.  The record clarified that he underwent a CT scan in January 2003 that showed calcification in the coronary arteries with a total coronary artery score of 450.  Thereafter, however, an April 2003 stress myocardial perfusion study and April 2004 follow-up stress test were both normal.  The April 2004 test report explicitly indicates "[n]o evidence of ischemia by symptoms or ECG at good cardiac workload."  

In May 2004, the Veteran established primary care with VA providers.  The initial records note multiple medical conditions, including asymptomatic coronary artery disease.  The Veteran reported a nuclear stress test one year prior and a routine stress test one month prior were both normal.  After a physical examination, he was diagnosed with asymptomatic coronary artery disease.  In June 2004, VA records note a diagnosis of asymptomatic IHD, though there does not appear to be any reference to objective confirmation.  A September 2004 VA Agent Orange examination included chest X-rays showing no acute cardiopulmonary pathology.  Subsequent October 2005 VA records note a history of abnormal heart CT scans with negative nuclear stress tests thereafter, and did not indicate findings supporting cardiac diagnoses.  Thereafter, records include repetitive notations of a history of abnormal heart CT scans or calcium scores and a family history of coronary artery disease, but finding the Veteran to be asymptomatic.
 
In May 2008, the Veteran's doctor indicated there was no need to conduct stress testing at the time because the Veteran was without cardiac symptoms.  A contemporaneous VA record notes an abnormal heart saver CT about five years prior showing high calcium amounts in coronary arteries, but a negative exercise tolerance test in 2005.  In November 2010, VA conducted a nuclear stress test.  The results were normal, with no signs of coronary artery disease.  On February 2011 VA examination, the Veteran was not found to have IHD, though the examiner provided literally no explanation or supporting information.  

On August 2011 VA examination, the examiner noted the Veteran's CT scan in 2003 with a score of 450 demonstrated an atherosclerotic process and high risk of coronary artery disease.  However, the Veteran had no chest pain, an aspirin prophylaxis was started, and he continued to have no chest pain.  A November 2010 stress test showed a normal myocardial perfusion scan, no evidence of ischemia or infarction, and a normal ejection fraction.  The Veteran was not symptomatic or on any treatment for coronary artery disease.  Therefore, the examiner found no evidence of coronary artery disease at the time, and indicated it is unlikely the Veteran presently has such disability or any ischemia.

In May 2013, a private chest CT showed a total coronary calcium score of 1017.5 which placed the Veteran in the 93rd percentile for an apparently healthy person of the same age and gender.  However, the record stresses this is not equivalent to a 93 percent narrowing in the coronary arteries, but instead indicates that 93 percent of apparently healthy persons of his age and gender have lower coronary calcium scores.  It further indicates that the percentile rank itself assumes the absence of symptoms.  In his June 2013 substantive appeal, the Veteran indicated that he was to have a stress test in July 2013 to confirm a heart diagnosis.  VA records show the July 2013 VA nuclear stress test yielded a normal pharmacologic stress myocardial perfusion scan showing a lack of scintigraphic evidence for myocardial ischemia or prior injury.  The left ventricular function and cavity size were normal.  

Subsequent July 2014 VA records note the Veteran's dyspnea is caused by a paralyzed left diaphragm and being overweight.  It also notes that there has been no heart surgery or malignant mass noted in chest CT scans.  A chest CT report that month did not indicate any heart abnormalities.  October 2014 VA records note a progressive increase in dyspnea but no heart diagnosis.  CT scans of the chest showed paralysis of the diaphragm, which accounted for some of his dyspnea.  The record notes the last echocardiogram was in March 2011 and showed normal ejection fraction with trace mitral and tricuspid regurgitation.  No diagnosis or further treatment was indicated.  July 2015 VA records again attribute the Veteran's dyspnea to his paralyzed left diaphragm and obesity.  

At his October 2015 hearing, the Veteran reported first noticing heart problems between 2000 and 2005.  He said that he had a CT heart examination because he was having some chest pains and breathing problems, and was diagnosed with arteriosclerosis at the time.  Ten years later, he returned for a second examination and the percentage of plaque was actually higher, which placed him in a high risk category.  He did admit that he passes routine stress testing with his VA primary care doctor, but nonetheless reported chest pains and breathing difficulties.  He denied any medication other than cholesterol medication.

As herbicide exposure has been conceded based on service in Vietnam, the critical question in this claim is whether the evidence demonstrates a current ischemic heart disease, to include atherosclerotic heart disease (such as coronary artery disease).  To that end, the Board acknowledges that early treatment records from 2003 and 2004 show that testing found high coronary calcium levels which placed the Veteran at a high risk for heart disease.  The Board also acknowledges that private records include a notation of the presence of atherosclerosis.  However, it is critical to first note that atherosclerosis on its own does not qualify as an ischemic heart disease.  While the governing regulations do consider atherosclerotic heart disease as an ischemic heart disease, mere findings of atherosclerosis do not implicate pathology affecting the heart.  Nonetheless, the Board also acknowledges that early private treatment records diagnosed the Veteran with "asymptomatic coronary artery disease," and that such diagnosis is repeated throughout his private and VA treatment records.  Notwithstanding such diagnosis, there is no evidence in the record which suggests the Veteran has ever actually needed treatment or medication for coronary artery disease (or any heart disability).  All stress tests (including in 2003, immediately following the initial discovery of high coronary calcium levels) have been normal and showed no signs of coronary artery disease.  Even early 2004 private stress tests showed no evidence of ischemia by either symptoms or echocardiogram.  Thus, the preponderance of the medical evidence is against a finding that the Veteran actually has ischemic heart disease.  While the Board acknowledges and does not doubt the sincerity of the Veteran's several statements alleging that he does in fact have coronary artery disease or an ischemic heart disease, whether such a complex medical condition is present is a question beyond the scope of lay observation, and the Board must look to the medical opinions in the record.  

Here, the only relevant opinions are in the February and August 2011 VA examination reports, though the February 2011 opinion is not probative evidence because it provides literally no explanation for the finding therein.  The August 2011 VA opinion indicates that, while the Veteran's high calcium scores did demonstrate some sort of atherosclerotic process, there is simply no evidence in the record to suggest that he has ever had coronary artery disease.  The examiner cited to the most recent (at the time) November 2010 stress test, which was normal, and noted that the Veteran was, and continued to be, asymptomatic from 2003 onwards.  Critically, the Board notes that such finding remains consistent with new evidence dated since August 2011.  Stress tests continue to be normal and explicitly note no sign of coronary artery disease.  Even acknowledging that his coronary calcium score had more than doubled by May 2013, the same private record documenting such fact explicitly notes that the results assumed the absence of symptoms and only relate to the risk for heart disease, not the extent of a currently active heart disease.  Furthermore, since the August 2011 VA examination, the Veteran has been found to have a paralyzed left diaphragm which, in concert with his obesity, is felt to be responsible for his dyspnea (rather than a heart disease).  In light of the above, and particularly considering the August 2011 opinion is supported by a full explanation and citation to supporting medical evidence and factual data, the Board finds it is highly probative.  Absent any other competent opinions to the contrary, it is also persuasive.  Consequently, the preponderance of the evidence shows the Veteran does not currently suffer from an ischemic heart disease.  Without evidence that the Veteran has the claimed disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Increased rating-bilateral hearing loss

The Veteran also contends that his service-connected bilateral hearing loss has become worse and warrants a higher rating.  

Hearing loss is rated under 38 C.F.R. § 4.85, under which disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

Notably, when VA grants a claim for an increased rating, it may assign an effective date only up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant evidentiary window begins July 11, 2013 (one year before the Veteran filed the instant claim for an increased rating).  In so finding, the Board is aware that the Veteran previously advanced the same claim in May 2006.  However, he never filed a timely notice of disagreement appealing the October 2006 rating decision denying his claim.

On June 2014 VA audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
40
LEFT
15
20
10
35
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 in the left ear.  The average puretone threshold was 20 decibels in the right ear, and 27.5 decibels in the left.  Applying Table VI as described above, hearing acuity was Level I in the right ear and Level II in the left.  Under Table VII, such findings warrant a noncompensable rating.

On August 2014 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
50
LEFT
35
30
30
45
60

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The average puretone threshold was 30 decibels in the right ear, and 41.25 decibels in the left.  Applying Table VI as described above, hearing acuity was Level I bilaterally.  Under Table VII, such findings also warrant a noncompensable rating.  The examiner noted that the Veteran experiences some functional impairment due to his hearing loss, insofar as he has difficulty hearing.

At his October 2015 hearing, the Veteran reported that his bilateral hearing loss has "declined quite a bit."  Specifically, he testified that he began noticing it becoming worse around 2009, and between then and 2014 it worsened to the point of needing hearing aids.  He indicated that the evaluation prompting a recommendation for hearing aids occurred prior to his last VA examination.  

It is clear from the evidence of record that a compensable rating for bilateral hearing loss is not warranted.  As noted previously, because assignment of disability ratings for hearing impairment are derived by mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 30 C.F.R. § 4.85, Tables VI-VII, Diagnostic Code 6100.  In so finding, the Board is aware that the Veteran has expressed concerns with the fact that his speech recognition scores in August 2014 were actually higher than those noted on June 2014 VA evaluation (i.e., 94 percent bilaterally versus 92 percent on the right and 84 percent on the left).  However, the Board notes that the Veteran's puretone thresholds were actually higher in August 2014, reflecting poorer hearing than in June, and the August 2014 examiner explicitly indicated that the puretone and speech recognition test results were appropriate.  Moreover, even if the Board were to combine the poorer speech recognition scores from June 2014 with the poorer puretone thresholds in August 2014, they would still only yield hearing acuities of Level I in the right and Level II on the left, which still warrants a 0 percent rating under Table VII.  Unfortunately, there is simply no evidence supporting a higher rating for bilateral hearing loss.  Accordingly, the Board is compelled to conclude that the preponderance of the evidence is against awarding a higher rating for such disability.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for bilateral hearing loss.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's bilateral hearing loss manifests in decreased hearing acuity.  Therefore, the Board finds that the associated symptomatology and degree of disability shown is entirely contemplated by the rating schedule.  Therefore, referral for extraschedular consideration is not warranted.

The Board has also considered whether the Veteran has implicitly raised a claim seeking a total disability rating based on individual unemployability (TDIU) due to his service-connected bilateral hearing loss disability.  Under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), where the evidence reasonably raises such matter during the course of an increased rating claim, it is considered part and parcel of the increased rating claim, and the Board may take jurisdiction of it.  Here, while the Veteran did indicate at his October 2015 hearing that he left work early in part due to difficulty hearing, he specifically testified that PTSD symptoms, hearing problems, and tinnitus all played a part in causing difficulty at his last job and his decision to leave.  Furthermore, nothing suggests that his bilateral hearing loss, alone or in part, currently prevents him from obtaining gainful employment.  Therefore, the Board finds that the matter of a TDIU rating has not been raised by the record.  Id.

In summary, the Board finds the preponderance of the evidence is against the Veteran's claims seeking service connection for an ischemic heart disease and a higher rating for service-connected bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the appeals in those matters must be denied.  Gilbert, 1 Vet. App. at 55.



ORDER

The appeals seeking service connection for an ischemic heart disease and a higher rating for bilateral hearing loss are denied.


REMAND

The Veteran was afforded a VA psychiatric examination in September 2010.  The report of that examination indicates he does not meet the diagnostic criteria for PTSD, specifically finding that he failed to show the requisite number of avoidance symptoms under Criteria C and did not have clinically significant functional impairment under Criteria F.  The latter finding is at least somewhat confusing as the examiner initially indicates the Veteran did not meet Criteria F because his symptoms "are associated with clinically significant distress or impairment," and later indicates the opposite.  Furthermore, while the examiner finds the Veteran only endorsed an inability to recall an important aspect of his reported trauma in service under Criteria C, the Board notes that a thorough review of the record shows the Veteran has also endorsed additional avoidance symptoms.  In his several statements in the record, he has indicated that recalling details of his reported stressors is painful, and that he had avoided doing so until he was made aware of the effects of PTSD symptoms and started receiving treatment, suggesting avoidance of thoughts related to his alleged trauma.  He also endorsed avoiding social situations and dealing poorly with them, suggesting detachment from others.  Moreover, July 2009 VA records clearly show the Veteran was admitted into Re-engineering Systems for the Primary Care Treatment for PTSD (RESPECT) study based on a positive PTSD screen.  That record later explicitly notes the Veteran met the criteria for PTSD.  At the time, he reported his symptoms caused moderate distress and interfered with his normal life "a lot."  Subsequent records in 2009 show the Veteran's PTSD symptomatology vacillated between moderately severe and severe; he also exhibited depressive symptoms.  Records dated since the September 2010 VA examination also continue to include diagnoses of stable PTSD.  It is also worth noting that the Veteran has alleged stressors related to general fear of hostile military action during his time in Vietnam, which was not considered in the September 2010 diagnostic evaluation.  The Board also finds it notable that the diagnostic criteria for PTSD VA applies have changed since the last VA examination, as the prior examination was conducted based on the Diagnostic and Statistical Manual of Mental Disorder IV (DSM-IV), and VA currently applies the DSM-5.  Finally, as noted in the introduction, the record contains evidence suggesting several different psychiatric diagnoses (i.e., adjustment disorder, dysthymic disorder, etc.) in addition to PTSD, which the September 2010 examination does not address.  In light of the above, the Board finds that, at the very least, the proper psychiatric diagnosis is unclear, and a new examination to provide diagnostic (and, if needed, etiological) clarification is needed.

In addition, the Board notes that the AOJ had originally found the information provided by the Veteran relating to his stressors to be insufficient for corroboration.  Why such information was insufficient is not specified, though presumably it was because the Veteran provided date ranges which were longer than the 60-day limit on inquiries to the Joint Services Records Research Center (JSRRC).  Nonetheless, a review of his statements shows that he has very consistently reported the same stressor events, and provided the unit he was assigned to (31st Security Police), the base he was operating from (Tuy Hoa Air Base), and a range of dates during which the incidents occurred (during his time at Tuy Hoa Air Base, which he estimates is between November 1968 to November 1969).  Critically, a recent decision by the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist is not bound by the 60-day limit on record inquiries.  See Gagne v. McDonald, 27 Vet. App. 397, 404 (2015).  Therefore, development of the Veteran's claim is needed to corroborate and verify his alleged stressors.  

The Veteran has also alleged direct combat experience (i.e., sniper fire, small arms fire, mortar fire, etc.).  However, it does not appear that his service personnel records (which are constructively of record) have been associated with his claims file.  Therefore, any efforts to verify his alleged combat stressors must include securing such evidence for the record. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for exhaustive development to obtain complete copies of the Veteran's service personnel (and other official) records, particularly any pertaining to his alleged stressors at any time during his service at the Tuy Hoa Air Base in Vietnam (i.e., inspecting a Medical Evacuation vehicle containing dead bodies, responding to a fuel line explosion, firing upon fisherman to enforce a "kill zone" at night, taking fire while providing civilian escorts off-base, and small arms, sniper rifle, and mortar fire on the base).  If any records sought are unavailable, the reason for such unavailability must be documented for the record.

2. Arrange for any additional development needed to corroborate the Veteran's alleged stressors, including making inquiries to the JSRRC regarding incidents when he served with the 31st Security Police, Tuy Hoa Air Base, between November 1968 to November 1969 where he inspected a Medical Evacuation vehicle containing dead bodies, responded to a fuel line explosion, fired upon fisherman to enforce a "kill zone" at night, took fire while providing civilian escorts off-base, and was exposed to small arms, sniper rifle, and mortar fire on the base.  For date ranges that are longer than 60 days, consecutive inquiries for 60-day periods must be conducted to account for the entire time window.  All inquiries and efforts to corroborate the alleged stressors must be documented for the record, and if corroboration of any stressor is found to be impossible, the reason for such must also be documented.

3. Then, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his psychiatric disability.  The examiner should be made aware of any stressors that have been corroborated or verified.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed appropriate, the examiner should respond to the following:

a. Please indicate whether the Veteran meets the diagnostic criteria for PTSD.  The examiner must identify the specific criteria (and elements thereof) that the Veteran does or does not satisfy.  If the Veteran is not found to have PTSD, the examiner must reconcile this with the conflicting diagnoses in the record.

b. Please also identify, by medical diagnosis, all psychiatric disability entities found other than PTSD.  If no psychiatric disabilities other than PTSD are found, the examiner must reconcile such with the diagnoses of various disorders (i.e., dysthymic disorder, adjustment disorder) documented in the record.

c. If the Veteran does meet the diagnostic criteria for PTSD, please respond to the following:

i. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's PTSD is supported by a stressor related to fear of hostile military or terrorist activity during his active military service?

ii. If not, is it at least as likely as not (a 50 percent or better probability) that his PTSD is related to any other verified stressor during his military service?

d. For each other psychiatric disability diagnosed, to include dysthymic disorder and adjustment disorder, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active military service, or any verified stressors therein?

All opinions must include a complete rationale citing to supporting factual data and medical evidence as appropriate.  The examiner must reconcile all findings or conclusions with any conflicting evidence in the record.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


